DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a third vertical conductive structure, wherein a first portion of the molding layer is between the second vertical conductive structure and the third vertical conductive structure”,  “a third capacitor comprising: the first vertical conductive structure; a fourth vertical conductive structure within the molding layer; and a second high-k dielectric material between the first vertical conductive structure and the fourth vertical conductive structure” and “wherein the second capacitor comprises: a fourth vertical conductive structure within the molding layer, wherein the third vertical conductive structure is between the second vertical conductive structure and the fourth vertical conductive structure; and a second high-k dielectric material between the third vertical conductive structure and the fourth vertical conductive structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a third vertical conductive structure, wherein a first portion of the molding layer is between the second vertical conductive structure and the third vertical conductive structure”.  There is no support for the recitation.  Paragraph [0061] of the Applicant’s specification states “In accordance with some embodiments, the semiconductor arrangement 100 has at least two pairs of capacitors, where the first pair of capacitors has a first capacitor 202 and a second capacitor 204 and the second 206 and a fourth capacitor 208. According to some embodiments, more or fewer capacitors are comprised within the semiconductor arrangement 100. According to some embodiments, a vertical conductive structure of a capacitor is a vertical conductive plate. According to some embodiments, the vertical conductive structure is in a via layer of the semiconductor arrangement.”  The Examiner notes that items 106, 104 or 108 can be the first, second or third vertical conductive structures.  Therefore, no matter what item is construed as the first, second or third vertical conductive structure, there is no support “wherein a first portion of the molding layer is between the second vertical conductive structure and the third vertical conductive structure”.  There is a dielectric layer (item 110) between items 106, 104 and 108.  If anything, a portion of the molding layer (item 118) is between the active device (item 102) and a vertical conductive structure (item 106) of the first capacitor (item 202) in one instance, and between the vertical conductive structure (item 108) of the second capacitor (item 204) and a vertical conductive structure (item 107) of a third capacitor (item 206) in another.  Applicant needs to clarify within the specification and drawings as to what the first, second and third vertical conductive structures are and claim the invention for which they have support for.  Claims 2-14 inherit these deficiencies due to their dependency.  Appropriate correction is required.
Claim 3 recites “a third capacitor comprising: the first vertical conductive structure; a fourth vertical conductive structure within the molding layer; and a second high-k dielectric material between the first vertical conductive structure and the fourth vertical conductive structure”.  If the items 106, 104 or 108 are the first, second or third vertical conductive structures, how can this be?  The first capacitor (item 202) is made of the first vertically conductive structure (items 106 or 104) and the second vertically conductive structure (items 106 or 104) [and dielectric 110].  Applicant’s third capacitor (item 206) includes dielectric layer 110 and vertically conductive structures 107 and 109 which are fourth and fifth vertically conductive structures respectively.  Appropriate correction is required.
Claim 9 recites “wherein the second capacitor comprises: a fourth vertical conductive structure within the molding layer, wherein the third vertical conductive structure is between the second vertical conductive structure and the fourth vertical conductive structure; and a second high-k dielectric material between the third vertical conductive structure and the fourth vertical conductive structure.”  The second capacitor (item 204) includes dielectric layer 110 and vertically conductive structures 104 and 108, which are the second and third vertically conductive structures respectively.  The third capacitor is made up of dielectric layer 110 and the fourth and fifth vertically conductive structures (items 107 and 108).  Appropriate correction is required.
The Examiner requests that the Applicant review the original disclosure to clear up any other possible issues in order to move prosecution along.

Claim Rejections - 35 U.S.C. 102 or 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LIAO et al. (LIAO) (US 2016/01336886 A1).
	In regards to claim 1, LIAO (Figs. 2, 20 and associated text) discloses a semiconductor arrangement (Figs. 2, 20), comprising: a molding layer (item 209); a first capacitor (first item 206 plus second item 206 plus 160 or 209), comprising: a first vertical conductive structure (items 124, 144 or first or second item 206 from left to right, paragraph 25) within the molding layer (item 209); a second vertical conductive structure (items 124, 144 or  first or second item 206 from left to right, paragraph 25) within the molding layer (item 209); and a first high-k dielectric material (items 160 or 209, paragraphs 27, 43, 61) between the first vertical conductive structure (items 124, 144 or first  or second item 206 from left to right, paragraph 25) and the second vertical conductive structure (items 124, 144 or first or second item 206 from left to right, paragraph 25); and a second capacitor (second item 206 plus third item 206 from left to right plus 209 or 160), comprising: a third vertical conductive structure (items 124, 144 or third item 206 from left to right, paragraph 25), wherein a first portion of the molding layer (item 209) is between the second vertical conductive structure (items 124, 144 or second item 206 from left to right, paragraph 25) and the third vertical conductive structure (items 124, 144 or third item 206 from left to right, paragraph 25).  (Fig. 2, paragraphs 27, 43, 60) and a high-k dielectric (Fig.20, paragraph 61).
	It would have been obvious to one of ordinary skill in the art to combine the teachings from both embodiments of LIAO for the purpose of desired k values and design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 2, LIAO (Figs. 2, 20 and associated text) discloses wherein the molding layer (item 209) is in contact with the first high-k dielectric material (items 209, 160).
	In regards to claim 3, LIAO (Figs. 2, 20 and associated text) discloses comprising a third capacitor (third item 206 plus fourth item 206 from left to right plus 209 or 160) comprising: the first vertical conductive structure (third item 206 from left to right); a fourth vertical conductive structure (fourth item 206 from left to right) within the molding layer (item 209); and a second high-k dielectric material (items 209, 160) between the first vertical conductive structure (third item 206 from left to right) and the fourth vertical conductive structure (fourth item 206 from left to right).
	In regards to claim 4, LIAO (Figs. 2, 20 and associated text) discloses wherein the first high-k dielectric material (items 209, 160, paragraphs 23, 47, 60, 61) is different than the second high-k dielectric material (items 209, 160, paragraphs 23, 47, 60, 61).
	It would have been obvious to one of ordinary skill in the art to combine the teachings from both embodiments of LIAO for the purpose of desired k values and design choice, since it 
	In regards to claim 5, LIAO does not specifically disclose wherein a width of the first high-k dielectric material is different than a width of the second high-k dielectric material.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a width of the first high-k dielectric material being different than a width of the second high-k dielectric material for the purpose capacitance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 6, LIAO (Figs. 2, 20 and associated text) discloses comprising an active device (item 208) within the molding layer (item 209), wherein the active device (item 208) is spaced apart from the first vertical conductive structure (first item 206 from left to right) by a second portion of the molding layer (item 209).
	In regards to claim 7, LIAO (Figs. 2, 20 and associated text) discloses comprising a conductive element (item 204) underlying the first vertical conductive structure (first or second item 206 from left to right).
	In regards to claim 8, LIAO (Figs. 2, 20 and associated text) discloses comprising an insulator layer (item 203) under the first vertical conductive structure (first or second item 206 from left to right), but does not specifically disclose wherein the conductive element (item 204) is embedded in the insulator layer (item 203).

	In regards to claim 9, LIAO (Figs. 2, 20 and associated text) discloses wherein the second capacitor (third item 206 plus fourth item 206 from left to right plus 209 or 160) comprises: a fourth vertical conductive structure (fourth item 206 from left to right) within the molding layer (item 209), wherein the third vertical conductive structure (third item 206 from left to right) is between the second vertical conductive structure (first or second item 206 from left to right) and the fourth vertical conductive structure (fourth item 206 from left to right); and a second high-k dielectric material (items 209, 160) between the third vertical conductive structure (third item 206 from left to right) and the fourth vertical conductive structure (fourth item 206 from left to right).
	In regards to claim 10, LIAO (Figs. 2, 20 and associated text) discloses wherein the first vertical conductive structure (first or second item 206 from left to right) the fourth vertical conductive structure (fourth item 206 from left to right) are coupled to a first voltage source (items 212, 214, paragraph 73).
	In regards to claim 11, LIAO (Figs. 2, 20 and associated text) discloses wherein the first vertical conductive structure (first or second item 206 from left to right) and the third vertical conductive structure (third item 206 from left to right) are coupled to a first voltage source (items 212, 214, paragraph 73).
	In regards to claim 12, LIAO (Figs. 2, 20 and associated text) discloses comprising: a first insulator layer (item 203) under the first vertical conductive structure (first or second item 206 from left to right) and the second vertical conductive structure (first or second item 206 from left to right) and in contact with the second vertical conductive structure (first or second item 206 from left to right); and a second insulator layer (item 211) over the first vertical conductive structure (first or second item 206 from left to right) and the second vertical conductive structure (first or second item 206 from left to right) and in contact with the first vertical conductive structure (first or second item 206 from left to right).
	In regards to claim 13, LIAO (Figs. 2, 20 and associated text) discloses comprising: an active device (item 208) within the molding layer (item 209); and a second high-k dielectric material (items 209, 160), wherein the active device (item 208) is spaced apart from the first vertical conductive structure (first or second item 206 from left to right) by a second portion of the molding layer and the second high-k dielectric material (items 209, 160).
	In regards to claim 14, LIAO (Figs. 2, 20 and associated text) discloses a semiconductor arrangement (Figs. 2, 20), comprising: a molding layer (item 209); a first capacitor (first item 206 plus second item 206 from left to right plus item 209 or 160), comprising: a first vertical conductive structure (first or second item 206 from left to right) within the molding layer (item 209); a second vertical conductive structure (first or second item 206 from left to right) within the molding layer (item 209); and a first high-k dielectric material (items 209, 160) between the first vertical conductive structure (first or second item 206 from left to right) and the second vertical conductive structure (first or second item 206 from left to right); and a second capacitor (third item 206 plus fourth item 206 from left to right plus 209 or 160), comprising: a third vertical conductive structure (third or fourth item 206 from left to right), wherein the third vertical conductive structure (third item 206 from left to right) and the first vertical conductive structure (first item 206 from left to right) are coupled to a first voltage source (items 212, 214, paragraph 73).
	In regards to claim 15, LIAO (Figs. 2, 20 and associated text) discloses wherein the second capacitor (third item 206 plus fourth item 206 from left to right plus 209 or 160) comprises: a fourth vertical conductive structure (third or fourth item 206 form left to right) between the second vertical conductive structure (first or second item 206 form left to right) and the third vertical conductive structure (third or fourth item 206 form left to right).
	In regards to claim 17, LIAO (Figs. 2, 20 and associated text) discloses wherein the second capacitor (third item 206 plus fourth item 206 from left to right plus 209 or 160) comprises a second high-k dielectric material (items 209, 160) between the third vertical conductive structure (third or fourth item 206 form left to right) and the fourth vertical conductive structure (third or fourth item 206 form left to right).
	In regards to claim 17, LIAO (Figs. 2, 20 and associated text) discloses wherein the second vertical conductive structure (first or second item 206 form left to right) and the fourth vertical conductive structure (third or fourth item 206 form left to right) are coupled to a second voltage source (items 212, 214, paragraph 73) different than the first voltage source (items 212, 214, paragraph 73).
	In regards to claim 18, LIAO (Figs. 2, 20 and associated text) discloses a semiconductor arrangement (Figs. 2, 20), comprising: a molding layer (item 209); an active (item 208); and a first capacitor spaced apart from the active device (item 208) by the molding layer (item 209), wherein the first capacitor (first item 206 plus second item 206 from left to right plus item 209 or 160) comprises: a first vertical conductive structure (first or second item 206 form left to right) within the molding layer (item 209); a second vertical conductive structure (first or second item 206 form left to right) within the molding layer (item 209); and a first high-k dielectric material (items 209, 160) between the first vertical conductive structure (first or second item 206 form left to right) and the second vertical conductive structure (first or second item 206 form left to right), wherein the first high-k dielectric material (items 209, 160) is in contact with the molding layer (item 209).
	In regards to claim 19, LIAO (Figs. 2, 20 and associated text) discloses a second capacitor (third item 206 plus fourth item 206 from left to right plus 209 or 160), comprising: a third vertical conductive structure (third or fourth item 206 form left to right); a fourth vertical conductive structure (third or fourth item 206 form left to right); and a second high-k dielectric material (items 209, 160), wherein a first portion of the molding layer (item 209) is between the second vertical conductive structure (first or second item 206 form left to right) and the third vertical conductive structure (third or fourth item 206 form left to right).
	In regards to claim 20, LIAO (Figs. 2, 20 and associated text) discloses a second capacitor (third item 206 plus fourth item 206 from left to right plus 209 or 160), comprising: the second vertical conductive structure (first or second item 206 form left to right); a third vertical conductive structure (third or fourth item 206 form left to right); and a second high-k dielectric material (item 209, 160) between the second vertical conductive structure (first or second item 206 form left to right) and the third vertical conductive structure (third or fourth item 206 form left to right).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 25, 2022